DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's argument, see pages 10-11, filed on Aug, 6, 2021, with respect to claims 1-26 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, 19-23, and 26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over LIN ET AL: “Affine transform prediction for next generation video coding”, 113. MPEG MEETING; 19-10-2015-23-10-2015; GENEVA; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC'1/SC29/WG11), no. m37525, 26 October 2015 (2015-10-26), XP030065892, [hereinafter Lin], as cited in applicant’s IDS and further in view of Chuang  (U.S. Patent Application Publication No. 2019/0082191 A1), [hereinafter Chuang].
Regarding Claim 1, Lin suggests a method of decoding video data (the decoding; §3.1.1), the method comprising:
determining one or more affine parameters based on motion vectors for a plurality of control points of an affine block (When an affine motion block is moving, the motion vector field of the block can be described by three control point motion vectors or six parameters; §2.1 and Fig. 1); 
determining the motion vectors for the sub-blocks of the affine block based on the determined one or more affine parameters, the motion vectors for the sub-blocks being a motion compensation prediction (MCP) motion vector field (MVF) for the sub-blocks (simplified affine motion model in equation (2) is used to calculate the motion vector field (MVF) of the current block. In order to simplify the motion compensation prediction, block based affine transform prediction is applied; §2.2 and Fig. 3); 
storing the determined motion vectors in a first buffer (MVF;  Fig. 3); 
storing the determined one or more affine parameters in a second buffer that is different than the first buffer (the side information about the parameters to signal in the bit stream becomes less and the complexity becomes lower; §2.1 and the index to indicate the position of the CPMVP in the candidate list is signalled in the bit stream; §2.3); and 
inter-prediction decoding the affine block (AF INTER mode can be applied; §2.3), as part of MCP, based on the motion vectors stored in the first buffer (As shown in Fig 2, when the both control point motion vectors are achieved, the simplified affine motion model in equation (2) is used to calculate the motion vector field (MVF) of the current block. In order to simplify the motion compensation prediction, block based affine transform prediction is applied… Then a set of high accuracy DCTIF interpolation filter is applied to generate the prediction of the sub-block, which is from the reference block pointed by the high :accuracy motion vector derived as above. After MCP, the high accuracy motion vector field is clipped and saved [i.e., a first buffer] as the same accuracy of the existing motion vector field of HMKTA2.0; §2.2 and 2.3.1).
However, Lin does not explicitly disclose wherein the one or more affine parameters comprise values used for scaling or offsetting coordinates of sub-blocks of the affine block for determining motion vectors for the sub-blocks.
Chuang suggests wherein the one or more affine parameters comprise values used for scaling (The affine parameters in another embodiment include a scaled MV offset for the coded block; 0018) or offsetting (affine parameters in another embodiment include a horizontal direction MV offset, a vertical direction MV offset, and a motion vector in the neighboring block when the affine motion model is a six-parameter affine motion model; 0018) coordinates of sub-blocks of the affine block for determining motion vectors for the sub-blocks (The video coding system calculates and stores affine parameters for the neighboring blocks in step S52 and retrieves the affine parameters corresponding to a neighboring block of the current block in step S54; 0052 and Fig. 5)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use different buffers to store motion vectors and affine parameters. The motivation would be to better manage the buffer of a video coding system. Chuang at 0002-3.
Regarding claim 3, Lin, further in view of Chuang, [hereinafter Lin-Chuang], suggest all the limitations and motivation of claim 1, as discussed above. Lin also discloses wherein, for a 6-parameters affine model, the determined one or more affine parameters comprises one or more of: v0x, v0y, v1x, v1y, v2x, v2y, w, h, (v1x−v0x), ((v1x−v0x)/w), (v2x−v0x), ((v2x−v0x)/h), (v1y−v0y), ((v1y−v0y)/w), (v2y−v0y), and ((v2y−v0y)/h), wherein: v0x is an x-coordinate of a first control point motion vector, v0y is a y-coordinate of the first control point motion vector, v1x is an x-coordinate of a second control point motion vector, v1y is a y-coordinate of the second control point motion vector, v2x is an x-coordinate of a third control point motion vector, v2y is a y-coordinate of the third control point motion vector, w is a width of the affine block, and h is a height of the affine block (When an affine motion block is moving, the motion vector field of the block can be described by three control point motion vectors or six parameters as the following, eq (1)).
Regarding claim 4, Lin-Chuang suggests all the limitations and motivation of claim 1, as discussed above. Chuang also suggests wherein, for a 4-parameters affine model, the determined one or more affine parameters comprises one or more of: v.sub.0x, v.sub.0y, v.sub.1x, v.sub.1y, w, (v.sub.1x−v.sub.0x), ((v.sub.1x−v.sub.0x)/w), (v.sub.1y−v.sub.0y), ((v.sub.1y−v.sub.0y)/w), (v.sub.1y−v.sub.0y), ((v.sub.1y−v.sub.0y)/w), (v.sub.1x−v.sub.0x), ((v.sub.1x−v.sub.0x)/w), ((v.sub.1x−v.sub.0x)/(w/4)), and ((v.sub.1y−v.sub.0y)/(w/4)), wherein: v.sub.0x is an x-coordinate of a first control point motion vector, v.sub.0y is a y-coordinate of the first control point motion vector, v.sub.1x is an x-coordinate of a second control point motion vector, v.sub.1y is a y-coordinate of the second control point motion vector, and w is a width of the affine block (An exemplary four-parameter affine motion model is shown in FIG. 1A. Two corner pixels 110 and 112 are located at upper-left and upper-right corners of a current block 102, and these two corner pixels are also called control points for the current block 102 in the four-parameter affine motion model. Motion vectors Mv0 and Mv1 of the two control points 110 and 112 map the current block 102 to a reference block 104 in a reference picture.  The motion vector field of each pixel A(x,y) in the current block 102 may be derived based on the motion vectors Mv0 and Mv1 of the control points 110 and 112 according to Equation (3). [00001] { v x = ( v 1 .Math. .Math. x - v 0 .Math. .Math. x ) w .Math. x - ( v 1 .Math. .Math. y - v 0 .Math. .Math. y ) w .Math. y + v 0 .Math. .Math. x v y = ( v 1 .Math. .Math. y - v 0 .Math. .Math. y ) w .Math. x + ( v 1 .Math. .Math. x - v 0 .Math. .Math. x ) w .Math. y + v 0 .Math. .Math. y ( 3 ) where (v.sub.0x, v.sub.0y) represents the motion vector Mv0 at the upper-left corner 110, (v.sub.1x, v.sub.1y) represents the motion vector Mv1 at the upper-right corner 112, and w represents a width of the current block. For block-based affine motion compensation, when the motion vectors Mv0 and Mv1 of the two control points are decoded, the motion vector of each 4×4 block of the current block 102 can be determined according to Equation (3). In other words, the four-parameter affine motion model for the current block 102 can be specified by the two motion vectors Mv0 and Mv1 at the two control points. Furthermore, while the upper-left corner and the upper-right corner of the block are used as the two control points, other two control points may also be used; 004-7).
Regarding claim 5, Lin-Chuang suggests all the limitations and motivation of claim 1, as discussed above. Lin also suggests determining motion vector predictors (MVPs) corresponding to respective sub-blocks of the affine block, wherein the MVPs corresponding to respective sub-blocks refer to motion vector information that is used as respective predictors to determine a motion vector for a subsequent block, and wherein determining the MVPs includes setting MVPs corresponding to one or more corner sub-blocks of the affine block to be equal to determined motion vectors for the respective one or more corner sub-blocks; and inter-prediction decoding the subsequent block based in part on the determined MVPs (Fig. 3 showing v1 = to the top right corner sub-block; §2.2).
Regarding claim 6, Lin-Chuang suggests all the limitations and motivation of claim 5, as discussed above. Lin also suggests wherein inter-prediction decoding the subsequent block comprises: including at least one MVP of the MVPs in a merge or advanced motion vector prediction (AMVP) candidate list; selecting one of the MVPs from the merge or AMVP candidate list based on received information indicating an entry in the merge or AMVP candidate list having the at least one MVP; determining a motion vector for the subsequent block based on the selected MVP; and inter-prediction decoding the subsequent block based on the determined motion vector (When the current CU is applied in AF _MERGE mode, it gets the first block coded with affine mode from the valid neighbour reconstructed blocks. And the selection order for the candidate block is from left, above, above right, left bottom to above left as shown in Fig 5(1 ); §2.3.2 and Fig. 5).
Regarding claim 7, Lin-Chuang suggests all the limitations and motivation of claim 5, as discussed above. Lin also suggests wherein determining the MVPs comprises setting MVPs corresponding to all respective sub-blocks, including the corner sub-blocks, of the affine block to be equal to determined motion vectors for the respective sub-blocks (Fig. 3 and §2.2).
Regarding claim 8, Lin-Chuang suggests all the limitations and motivation of claim 1, as discussed above. Lin also suggests wherein inter-prediction decoding the affine block comprises: determining predictive blocks based on the motion vectors for the sub-blocks; receiving residual data for the affine block; and reconstructing the affine block based on the predictive blocks and the residual data (After the CPMVP of the current affine CU is determined, affine motion estimation is applied and the CPMV is found. Then the difference of the CPMV and the CPMVP is coded in the bit stream. Affine motion compensation prediction mentioned above is applied to get the residues of the current CU. Finally the residues of the current CU are coded into the bit stream as the traditional procedure; §2.3.1 and Fig. 4).
Regarding claim 9, Lin-Chuang suggests all of the elements and motivation of claim 1 in decoder method rather than encoder method. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 9.  
Regarding claim 11, Lin-Chuang suggests all of the elements and motivation of claim 3 in decoder method rather than encoder method. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 11.  
Regarding claim 12, Lin-Chuang suggests all of the elements and motivation of claim 4 in decoder method rather than encoder method. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 12.  
Regarding claim 13, Lin-Chuang suggests all of the elements and motivation of claim 5 in decoder method rather than encoder method. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 13.  
Regarding claim 14, Lin-Chuang suggests all of the elements and motivation of claim 6 in decoder method rather than encoder method. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 14.  
Regarding claim 15, Lin-Chuang suggests all of the elements and motivation of claim 7 in decoder method rather than encoder method. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 15.  
Regarding claim 16, Lin-Chuang suggests all of the elements and motivation of claim 8 in decoder method rather than encoder method. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to those elements of claim 16.  
Regarding claim 17, Lin-Chuang suggests all of the elements and motivation of claim 1 in method rather than device form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 17.  
Regarding claim 19, Lin-Chuang suggests all of the elements and motivation of claim 3 in method rather than device form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 19.  
Regarding claim 20, Lin-Chuang suggests all of the elements and motivation of claim 4 in method rather than device form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 20.  
Regarding claim 21, Lin-Chuang suggests all of the elements and motivation of claim 5 in method rather than device form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to those elements of claim 21.  
Regarding claim 22, Lin-Chuang suggests all of the elements and motivation of claim 6 in method rather than device form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 22.  
Regarding claim 23, Lin-Chuang suggests all of the elements and motivation of claim 17 in device rather than CRM form. Therefore, the supporting rationale of the rejection to claim 17 applies equally as well to those elements of claim 23.  
Regarding claim 25, Lin-Chuang suggests all of the elements and motivation of claim 19 in device rather than CRM form. Therefore, the supporting rationale of the rejection to claim 19 applies equally as well to those elements of claim 25.  
Regarding claim 26, Lin-Chuang suggests all of the elements and motivation of claim 20 in device rather than CRM form. Therefore, the supporting rationale of the rejection to claim 20 applies equally as well to those elements of claim 26.  

Allowable Subject Matter
Claims 2, 10, 18 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the prior art suggests “In fixed point operation, scale factors (e.g., xSF, ySF) may be computed at fixed bit depth for integer operation of motion scaling algorithm”, see Gokhale US 2017/0006284 A1 at ¶0326, and Tourapis US 2014/0003527 A1 suggests bit-depth scalability at ¶0064, the prior art, either alone or combined, do not suggest having the same bit-depth for storing the determined motion vectors in a first buffer; storing the determined one or more affine parameters in a second buffer that is different than the first buffer and wherein a bit-depth of the second buffer is a same bit-depth as a bit-depth of the first buffer. Therefore, the claims are considered novel and patentable if rewritten in independent form.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON SLATER whose telephone number is (571)270-0375.  The examiner can normally be reached on MON-FRI 7AM-4PM EST, alt FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alison Slater/Primary Examiner, Art Unit 2487